Case: 20-30128      Document: 00515491844         Page: 1    Date Filed: 07/16/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 20-30128
                                                                                 FILED
                                                                             July 16, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHARLES JOSEPH GREER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:19-CR-235-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Charles Joseph Greer admitted to several Grade-C supervised-release
violations. The district court revoked his supervised release and sentenced
him above the applicable Guidelines range (three to nine months) to a fifteen-
month term of imprisonment, to be followed by a five-year term of supervised
release.    On appeal, Greer contends that his sentence is substantively
unreasonable. We AFFIRM.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 20-30128    Document: 00515491844       Page: 2   Date Filed: 07/16/2020


                                   No. 20-30128

      Because Greer requested a sentence shorter than the one ultimately
imposed, he was not required to object to his sentence in order to preserve the
substantive reasonableness issue for appellate review.             See Holguin-
Hernandez v. United States, 140 S. Ct. 762, 766–67 (2020).
      Revocation sentences are reviewed under 18 U.S.C. § 3742(a)’s “plainly
unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.
2011). “A sentence is substantively unreasonable if it (1) does not account for
a factor that should have received significant weight, (2) gives significant
weight to an irrelevant or improper factor, or (3) represents a clear error of
judgment in balancing the sentencing factors.” United States v. Warren, 720
F.3d 321, 332 (5th Cir. 2013) (quotation marks and citation omitted).
      To the extent Greer argues that the district court based its sentence on
an improper factor, he fails to show reversible error. Assuming arguendo that
the district court referenced a prohibited sentencing factor, it did so in the
context of sanctioning Greer for the breach of trust involved in his supervised
release violations, and thus there was no error. See id. at 329. Further, the
district court’s comments make clear that the leniency Greer received in his
original sentencing was the dominant reason for the court’s determination that
a sentence above the advisory range was necessary; to the extent the district
court took into account an improper sentencing factor, it was “merely a
secondary concern or an additional justification.” United States v. Rivera, 784
F.3d 1012, 1017 (5th Cir. 2015).
      Greer’s primary contention is that the district court placed too much
emphasis on the downward variance he received in his original sentencing.
The district court concluded, though, that the policy statements regarding the
revocation of supervised release support its consideration of the leniency of
Greer’s original sentence.   See U.S.S.G. § 7B1.4, p.s., cmt. n.4.         Greer’s



                                        2
    Case: 20-30128    Document: 00515491844    Page: 3   Date Filed: 07/16/2020


                                No. 20-30128

contention about the weight given to the leniency of his original sentence is
akin to a request that we reweigh the sentencing factors, which we will not do.
See United States v. Sanchez, 900 F.3d 678, 685 (5th Cir. 2018).
      We have routinely affirmed above-guidelines revocation sentences up to
the statutory maximum.       Warren, 720 F.3d at 332.       For example, we
determined that a statutory-maximum sentence of forty-eight months of
imprisonment imposed upon a probation revocation was not an abuse of
discretion where the advisory range was three to nine months and the district
court had previously been lenient toward the defendant. See United States
v. Kippers, 685 F.3d 491, 500–01 (5th Cir. 2012).
      AFFIRMED.




                                      3